Barrett, „J-
The only question is, as to the effect of the receipt of the defendant upon the operation of the statute of lim~ itations on the cash item named in said receipt.
Assuming the law to be settled, that the acknowledgment must be such as carries with it a willingness to remain liable on the claim in question, it is to be determined whether the receipt does that. The item named in the receipt was excepted from the settlement, and the receipt imports that it was then the subject of claim by the plaintiff. In making the settlement, that was left for future adjustment, as the facts should prove to be. This implies that, if the facts should prove to be, that the defendant had the money unaccounted for and unpaid as between him and the plaintiff, he was to be accountable for it, and was willing to adjust -it accordingly. The only thing on which the defendant’s liability was left to depend, was the facts as to his existing accountability; and if they should show him accountable, the only inference from the language of the receipt is, that he wfis willing to respond. There was error in the charge in this respect.
Judgment reversed and case remanded.